Filed Pursuant to Rule 424(b)(3) File No: 333-71288 [LETTERHEAD OF FABP BANCSHARES, INC.] November 27, 2001 Dear Shareholder: As was described in the proxy statement/prospectus mailed to you approximately a month ago, FABP Bancshares has entered into a merger agreement pursuant to which FABP Bancshares will be merged with and into Synovus Financial Corp. The merger is subject to several conditions, among which is the approval of the shareholders of FABP Bancshares at the special shareholders meeting to be held at 5:00 p.m. local time on November 29, 2001 at 33 West Garden Street, Pensacola, Florida. The merger agreement provides that FABP Bancshares, in its sole discretion, may terminate the merger agreement in the event that the average closing price of Synovus common stock for the 20 consecutive trading days ending on the fifth business day prior to the special meeting is less than $25.00 per share. The 20-day measurement period began on October 25, 2001 and ended on November 21, 2001, and the average closing price of Synovus common stock during the measurement period was $24.35 per share. Accordingly, FABP Bancshares has the right, under the terms of the merger agreement, to terminate the merger. If FABP Bancshares does not elect to terminate the merger agreement and the merger is consummated, each outstanding share of FABP Bancshares common stock will be automatically converted into 2.2582 shares of common stock of Synovus. The purpose of this letter is to inform you that the board of directors of FABP Bancshares believes that consummation of the merger continues to be in the best interests of FABP Bancshares and its shareholders, and has therefore decided not to exercise its right to terminate the merger agreement. In connection with this decision, the board of directors retained SunTrust Capital Markets, Inc. to act as FABP Bancshares financial advisor. SunTrust Capital Markets has delivered to the board of directors its written opinion, dated as of November 21, 2001, that the exchange ratio of 2.2582 shares of Synovus common stock for each share of FABP Bancshares common stock is fair, from a financial point of view, to the shareholders of FABP Bancshares. The full text of SunTrust Capital Markets written opinion, which describes the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with the opinion, is enclosed herewith. As the board of directors has decided not to terminate the merger agreement, the special meeting of shareholders will be held as scheduled. Please do not hesitate to contact either me or Cary McCoy, at (850) 435-9300, if you have any questions regarding the special meeting. Very truly yours, /s/Thomas B. Carter Thomas B. Carter Chairman of the Board and President APPENDIX A [Letterhead of SunTrust Capital Markets, Inc.] November 21, 2001 Board of Directors FABP Bancshares, Inc. 33 West Garden Street P.O. Box 17129 Pensacola, Florida 32522 Ladies and Gentlemen: We understand that FABP Bancshares, Inc. (the Company) is considering a proposed sale of the Company to Synovus Financial Corp. (Synovus) via a merger of the Company with and into Synovus (the Proposed Transaction). We understand that under the terms of the Proposed Transaction, Synovus will issue between 1.9428 and 2.2582 shares of Synovus common stock for each outstanding share of Company common stock (the Exchange Ratio), as described in more detail below. The terms and conditions of the Proposed Transaction are set forth in more detail in the Agreement and Plan of Merger between the Company and Synovus, dated June 28, 2001 (the Merger Agreement). The Exchange Ratio is based on a conversion table, which is set forth in Annex A to this letter. The conversion table establishes a range of Synovus shares to be received for each Company common share if the 20-day average closing price of the shares of Synovus common stock on the New York Stock Exchange is between $27.00 and $33.00 per share. Should the 20-day average closing price of Synovus common shares be below $27.00 or in excess of $33.00, the Exchange Ratio will become fixed. In addition, if the 20-day average closing price of Synovus common shares is below $25.00 per share, then the Company may terminate the transaction or accept the Exchange Ratio calculated according to the conversion table. You have informed us that the 20 trading day period will end on November 21, 2001.
